Citation Nr: 0300757	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for atopic dermatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968 and from November 1990 to May 1991.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in April 2000, and the veteran 
appealed its decision.  

The Board of Veterans' Appeals (Board) held that new and 
material evidence had been received and reopened the 
veteran's claim for service connection for atopic 
dermatitis in November 2000.  It remanded the case for 
additional development.  

In June 2001, the veteran withdrew an appeal concerning 
the matter of entitlement to a total disability rating 
based upon individual unemployability due to 
service-connected disability.

The Board rendered a decision regarding a claim for an 
increased rating for the veteran's service-connected post-
traumatic stress disorder in July 2002.  The Board 
developed the matter of entitlement to service connection 
for atopic dermatitis.  It is now ready for final review.


FINDING OF FACT

The veteran has atopic dermatitis is associated with his 
service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

Atopic dermatitis is proximately due to the veteran's 
service-connected post-traumatic stress disorder.  
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not expressly consider the 
provisions of the VCAA, the Board has, and in light of all 
the action and evidence of record VA's development and 
adjudication of the claim was consistent with the VCAA and 
the amendments to 38 C.F.R. §§ 3.103, 3.159, and 3.326 
(2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
and who had what duties in VA's rating decisions, 
statement of the case, supplemental statement of the case, 
and other correspondence.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement 
of the case, and other correspondence with the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records were 
requested by and forwarded to the RO.  VA examination 
reports and medical records and private medical records 
have been obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or 
the changes to 38 C.F.R., VA's pre- and post-VCAA 
development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further 
action is necessary.  VA's duties have been fulfilled.


Analysis

The veteran claims that he has atopic dermatitis due to 
exposure to insecticide and chemicals in service and also 
due to his service-connected post-traumatic stress 
disorder.

The veteran is service-connected for PTSD.

On VA dermatology examination in October 1995, he reported 
a history of skin problems involving both arms since 1992.  
Clinically he had a lichenification and hyperpigmentation 
and erythema of the antecubital fossa bilaterally.  The 
assessment was atopic dermatitis.  It was noted that the 
veteran was concerned because he never had it until 
service in the Gulf and he was concerned that it might be 
related in some way to his Gulf duties.  

On VA dermatology evaluation in November 1995, the veteran 
reported having an area of itching for the past year in 
his antecubital areas, and that it was gradually worsening 
and appeared to be spreading.  

On private evaluation in July 1997, the veteran complained 
of an itching rash on his buttocks and on his arms for the 
last weeks.  The assessment was tinea corporis.  

In November 1999, a private physician stated that atopic 
dermatitis which the veteran had was thought to be made 
worse by emotional involvement such as the veteran has.  
He stated that the veteran's emotions made his atopic 
dermatitis symptoms worse.  He noted that the veteran had 
PTSD.  In November 2000, this private physician indicated 
that the veteran's atopic dermatitis was triggered during 
Desert Storm.  

A VA dermatology examination was conducted in November 
2002.  The veteran claimed that his skin disease was due 
to insecticide exposure in 1991.  His multi-volume chart 
was reviewed at length, and the veteran described his 
symptoms.  On dermatology examination, he had bilateral 
arm lichenification, hyperpigmentation, and erythema of 
his bilateral flexure areas, and excoriations of his back, 
chest, and upper extremities that involved about 20 
percent of his total body surface.  The examiner's 
impression was that the veteran had atopic dermatitis of 
his bilateral flexure areas.  It was common for this to 
come on after an insecticide exposure or severe allergenic 
exposure to a compound.  Once the symptoms occur, they 
commonly do not go away.  People with post-traumatic 
stress disorder and other conditions often itch and cause 
rashes on themselves.  Oftentimes, atopic dermatitis was 
known as the itch type of rash.  Most of the veteran's 
skin problems on examination were the result of the 
veteran scratching himself.

Service connection may be granted when it is shown that 
there is disability present which was the result of 
disease or injury which was incurred or aggravated in 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 and 3.304 (2002).  A showing of 
incurrence may be established by affirmatively showing 
inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which he served, 
his medical records and all pertinent medical and lay 
evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it 
was incurred in service.  38 C.F.R. § 3.303(a), (b), and 
(d).

Service connection may be granted on a secondary basis if 
a claimed disability is found to be proximately due to or 
is the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2002); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

The veteran's atopic dermatitis is not shown in his 
service medical records.  His skin was normal on service 
redeployment examination in April 1991 and on service over 
38 and 40 examination in November 1994, when he denied 
having or having had skin diseases.  This evidence, his 
September 1995 statement that his rash began in June 1992 
and his August 1999 statement of not having a rash until a 
couple of years after returning from Desert Storm are 
probative evidence showing that atopic dermatitis did not 
have its onset in service.

This evidence shows that direct service connection is not 
warranted.  

However, the evidence shows that the veteran probably 
scratches himself due to his post-traumatic stress 
disorder and that he has atopic dermatitis because of 
this.  Accordingly, secondary service connection for 
atopic dermatitis due to post-traumatic stress disorder is 
warranted.


ORDER

Service connection for atopic dermatitis is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

